66 S.E.2d 677 (1951)
234 N.C. 142
ANDERSON
v.
TALMAN OFFICE SUPPLIES, Inc. et al.
No. 91.
Supreme Court of North Carolina.
September 19, 1951.
*679 James S. Howell and Oscar Stanton, Asheville, for plaintiff appellant.
Smathers & Meekins and J. Y. Jordan, Jr., Asheville, for defendant appellees.
BARNHILL, Justice.
When a motorist observes signs, signals, or markings upon a street which are in common use by municipalities for the purpose of controlling and directing traffic, he has the right to assume that they were placed there by or under the direction of the municipal authorities. He may operate his automobile in obedience to such signs or signals and presume that other motorists will do likewise. If, in an action to recover damages for injuries inflicted by reason thereof, it is denied by the defendant that such signs, signals, or markings were official, plaintiff, in order to hold defendant guilty of negligence in that he disregarded them, may be required to show that they were placed on the street by direction of the proper authorities. But here there is no such denial. Hence that question is reserved for future consideration.
The rule of the road contained in G.S. § 20-149 does not apply where there are three lanes available to the motorist, as here, and the forward vehicle is in the left-turn lane and the overtaking vehicle is in the through-traffic lane. Maddox v. Brown, 232 N.C. 542, 61 S.E.2d 613. As the plaintiff intended to proceed easterly in the center lane across Valley Street, and had the right to assume that defendant's truck, standing in the left-turn lane, would turn to the left upon the change of the traffic signal, he had the right and it was his duty to pass the truck on its right. This was the plain significance of the traffic-directing markings on the street. G.S. § 20-153.
Defendants seek, however, to justify the conduct of the individual defendant by asserting that he heard the siren and turned to the right as required by G.S. § 20-157 which provides that: "(a) Upon the approach of any police or fire department vehicle giving audible signal by bell, siren or exhaust whistle, the driver of every other vehicle shall immediately drive the same to a position as near as possible *680 and parallel to the right-hand edge or curb, clear of any intersection of highways, and shall stop and remain in such position unless otherwise directed by a police or traffic officer until the police or fire department vehicle shall have passed."
But on this record this position is untenable. Regardless of the fact the truck was standing in the left-turn lane and plaintiff was traveling in the center or through-traffic lane and the effect these facts may have on the respective rights and duties of the parties, the approach of a police vehicle giving a signal by siren did not nullify or suspend the provisions of G.S. § 20-154, or relieve the defendant Dockery of the duty to ascertain, before turning to his right, that such movement could be made in safety, or to signal any vehicle approaching from the rear. Williams v. Henderson, 230 N.C. 707, 55 S.E.2d 462; Cox v. Lee, 230 N.C. 155, 52 S.E.2d 355. On this record he cut his truck sharply to the right into another traffic lane immediately in front of a vehicle to his rear at a time and under circumstances which indicate such movement could not be made in safety. This is sufficient to require the submission of appropriate issues to the jury.
That the declarations of Dockery made immediately after the collision were admitted only as against him does not affect the result as to the corporate defendant. It is not alleged that the corporate defendant committed any act of negligence. As to it, plaintiff relies on the doctrine of respondeat superior. If, upon consideration of all the evidence, the jury shall find that plaintiff suffered injuries as a proximate result of the negligence of Dockery, then Dockery's negligence will be imputed to the corporate defendant, thus imposing liability upon it for the injuries sustained.
The evidence is insufficient to warrant the conclusion, as a matter of law, that plaintiff was guilty of such negligence as would bar his recovery for the injuries received. Whether there is any evidence of contributory negligence sufficient to require the submission of an issue is reserved for the court below to decide, in the first instance, on the retrial of this cause.
The plaintiff, in his complaint, alleges that the truck was standing in the center lane for east-bound traffic, and defendants, in their answer, allege it was standing on its own proper right-hand side of the street. If the facts in respect thereto are as the evidence before us tends to show, it may be advisable for the parties to amend their pleadings so as to conform to the facts.
The judgment entered is
Reversed.
VALENTINE, J., took no part in the consideration or decision of this case.